Case 4:18-cv-00225-RSB-BKE Document 34 Filed 06/08/20 Page 1 of 1

AO 450 (GAS Rev 10/03) Judgment in a Civil Case

 

United States District Court
Southern District of Georgia

RONNIE NICHOLSON,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: 4:18-cv-225

ELIZABETH HARREL: DETECTIVE
BANKS: REBEKAH GREGORY; ERIC
SMITH: and BYRONY HARRIS,

Defendants.

Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

Decision by Court.This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED
that, in accordance with this Court's Order dated June 3, 2020, adopting the Report and

Recommendation of the United States Magistrate Judge as the opinion of this Court, judgment is
entered dismissing the Plaintiff's complaint without prejudice and denying Plaintiff leave to

appeal in forma pauperis. This case stands closed.

ASpyr
Approved by:

 

 

 

 

June 8, 2020 John E. Triplett, Acting Clerk
Date Clerk
Of, Metta
(By) Deputy Clerk

 

GAS Rev 10/1/03
